Citation Nr: 1231435	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a chronic disability manifested by water retention and weight gain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral lateral femoral cutaneous neuropathy secondary to service-connected low back disability.

5.  Entitlement to an evaluation in excess of 10 percent for asthma.

6.  Entitlement to higher evaluations for left lower extremity radiculopathy associated with lumbar disc disease rated as 10 percent disabling from November 13, 2003, to July 8, 2009, and 20 percent disabling from July 9, 2009.

7.  Entitlement to higher evaluations for residuals of a right shoulder injury, impingement syndrome, rated as 10 percent disabling from August 11, 2004, to June 23, 2009, and 20 percent disabling from June 24, 2009.

8.  Entitlement to higher evaluations for lumbar disc disease rated as 20 percent disabling from November 13, 2003, to August 25, 2008, and 40 percent disabling from August 26, 2008.

9.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 (2011) beyond January 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had verified active duty from October 1986 to November 1990.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).

In a March 2004 rating decision, the RO increased the evaluation for the Veteran's low back disability from noncompensable to 20 percent disabling, effective November 13, 2003.  The RO also granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation, effective November 13, 2003.

In an April 2005 decision, the RO, in pertinent part, increased the evaluation for the Veteran's service-connected right shoulder disability from noncompensable to 10 percent disabling, effective August 11, 2004.  The RO also continued a previously assigned 10 percent evaluation for the Veteran's low back disability, as well as the previously assigned noncompensable evaluation for reactive airway disease.  The RO also assigned a temporary evaluation of 100 percent, effective August 13, 2004, based on surgical or other treatment necessitating convalescence.  A 20 percent evaluation was assigned from November 1, 2004.

In a February 2006 rating decision, the RO extended the Veteran temporary 100 percent evaluation to January 1, 2005.   A 20 percent evaluation was assigned, effective January 1, 2005.

In a January 2008 rating decision, the RO denied service connection for sleep apnea, hypertension, excessive water retention and weight gain, and bilateral lateral femoral cutaneous neuropathy with numbness and paresthesias.   The RO also continued the previously assigned evaluations for the Veteran's low back disability, left lower extremity radiculopathy, and right shoulder disability.  It increased the evaluation for service-connected asthma from noncompensable to 10 percent, effective April 30, 2007.

In a July 2009 rating decision, the RO increased the evaluation for service-connected right shoulder disability from 10 percent disability to 20 percent disabling, effective June 24, 2009.   It also increased the evaluation for left lower extremity radiculopathy from 10 percent disabling to 20 percent disabling, effective July 9, 2009.

As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, these claims remain in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for hypertension and bilateral lateral femoral cutaneous neuropathy and increased ratings for lumbar disc disease, radiculopathy, right shoulder disability, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that sleep apnea was not shown in service or for many years thereafter.

2.  The most competent and credible evidence of record shows that a chronic disability manifested by water retention and weight gain is not shown by the evidence of record at any time during the pendency of the appeal.

3.  The most competent and credible evidence of record shows that following his August 2004 low back surgery, the Veteran required convalescence until January 17, 2005, but no further.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011):  38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A chronic disability manifested by water retention and weight gain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).   

3.  The criteria for an extension of the temporary total disability rating for convalescence from an August 2004 low back surgery to January 17, 2005, but no further, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R §§ 3.159, 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In March 2006 and May 2007, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his appeal and given ample time to respond, but the RO also readjudicated the claims after the notice was provided in a June 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice including because the letters did not specifically list the claim for an extension of a temporary total rating under 38 C.F.R. § 4.30, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the SOCs, and the SSOCs.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records as well as all available and identified post-service private and VA treatment records including his records from the Phoenix VA Medical Center and his records on file with the Social Security Administration.  

With respect to VA examinations, the Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion for sleep apnea and a chronic disability manifested by water retention and weight gain claims.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorder for many years after the Veteran's separation from military service, if ever; the Board finds the lay statements from the Veteran regarding a current disability and nexus between the alleged current disabilities and service conclusory generalized statements and not credible for reasons that will be explained below; and the Board does not find the lay statements from the claimant regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the claim for an extension of a temporary total rating under 38 C.F.R. § 4.30, the Board also acknowledges that the Veteran was not afforded a VA examination and a medical opinion was not obtained.  Nonetheless, the Board finds that VA adjudication of this claim can go ahead without such an opinion because the medical evidence found in the claims file is sufficient to allow the Board to address this issue without any further medical evidence.  See 38 U.S.C.A. § 5103A(d)(2); McClendon, supra.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

II. Applicable Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

1.  Sleep Apnea

The Veteran contends that service connection is warranted for sleep apnea.  With respect to an in-service injury or disease, the Veteran's service treatment records including a March 1988 examination are negative for complaints of, or treatment for, a sleep disorder.  In fact, a March 1988 examination specifically reported that that his nose, mouth, throat, lungs, and chest were normal.  

With respect to a current disability, VA treatment records dated in 2004 show an assessment of possible sleep apnea.  However, the first clinical diagnosis of obstructive sleep apnea was in a December 2008 VA treatment record, which shows that a sleep study performed in July 2007 showed moderate to severe obstructive sleep apnea.

Although the evidence establishes the presence of a current disability, the Board finds that the next two elements of service connection--an in-service injury and a nexus between the claimed disability and service, are not present.  In this regard, the Veteran has not identified any specific injury or disease during service that led to the incurrence of sleep apnea, and, as noted above, his service treatment records are negative for any complaints of treatment for a sleep disorder.  There is also no competent evidence of a link between the Veteran's sleep apnea and active duty service.  Indeed, no medical clinician, VA or private, has associated his sleep apnea with service.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., having problems sleeping, snoring, etc. . . See Washington v. Nicholson, 19 Vet. App. 362 (2005)).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That having been noted, however, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinions as to his post-service sleep apnea being directly caused by his military service (i.e., a nexus opinion).  38 C.F.R. § 3.159(a)(1) (2011).  

With respect to continuity of symptomatology, the Board finds that any statements by the Veteran in this regard are not credible in light of the other evidence of record.  As noted above, the Veteran's service treatment records are negative for evidence of sleep apnea, and the earliest evidence of a sleep disorder dates almost fourteen years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  

Further, although the record shows that the Veteran filed claims for service connection for other disabilities in December 1990 (soon after his discharge from service) he did not claim sleep apnea at that time or at the time of his other claims in 2003 and 2004.  Moreover, the medical evidence found in the record at the time of the 1990 and 2003 claims did not document complaints, diagnoses, or treatment for sleep apnea.  It stands to reason that if he had indeed experience sleep apnea since service, then he would have filed a claim for such disability when he filled his earlier claims and that it would have shown up in his medical records at those times.   Therefore, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and do not establish a nexus between sleep apnea and service.

Accordingly, the Board finds that the preponderance of the evidence is against service connection for sleep apnea and the claim must be denied.  In this regard, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  

2.  Disability Manifested by Water Retention and Weight Gain

The Veteran asserts that service connection is warranted for a chronic disability manifested by water retention and weight gain. With respect to an in-service injury or disease, his service treatment records do not show that he ever complained of, or was treated for water retention or weight gain.  In fact, a March 1988 examination specifically reported that that he had no abnormalities except for some scars.  

Moreover, with respect to a current disability, although an October 2008 VA eye consult shows that the Veteran took Hydrochlorothiazide for excess fluid, there is no evidence that such symptomatology has ever been attributed by any medical clinician, VA or private, to any chronic disability.  In this regard, the Court has said that a symptom alone, like pain, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Board recognizes the Veteran's statements made in support of his claim.  As noted above, the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing water retention and weight gain.  See Washington, supra).  The Veteran can sense water retention, observe weight gain, and report what he feels.  Lay testimony is competent to establish the presence of observable or sensible symptomatology, and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra.  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Board finds that the objective post-service clinical evidence of record, as evidenced by the Veteran's negative VA and private treatment records contradicts the Veteran's lay assertions regarding a currently diagnosed disability that is manifested by chronic water retention and/or weight gain.  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the expressly contradicting negative clinical findings of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight.

Consequently, the Board finds that the most probative evidence of record fails to establish that the Veteran has been diagnosed with a chronic disability manifested by water retention and weight gain at any time during the pendency of the appeal despite the medication one treatment provided reported he was taking in 2008.  See McClain, supra.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for a chronic disability manifested by water retention and weight gain and the claim must be denied.  In this regard, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  

B.  Extension of  the Assignment of a Temporary Total Disability Rating Beyond December 31, 2004

The Veteran contends that his temporary total disability rating under 38 C.F.R. § 4.30, which was provided for his August 13, 2004, low back surgery, should be extended beyond December 31, 2004, to January 17, 2005.  


Factual Background

The record demonstrates that on August 13, 2004, the Veteran underwent lumbar spine surgery (including a laminectomy and spine fusion) to treat his lumbar spondylolisthesis L4-5, L5-S1 with internal disc derangement L5-S1 and degenerative disc disease and mild stenosis L4-5. L5, S1.  Treatment records dated between August 2004 and November 2004 show that his follow up treatment included physical therapy, wearing a fusion stimulator, and pain medication.

In a September 28, 2004, note, the Veteran's treating physician, Dr. J. Y., indicated that the Veteran was slowly improving and would be out of work until February 11, 2005.  In an October 6, 2004, note, Dr. J. Y., indicated that the Veteran would be under his care for the next several months and would be unable to work regular duty for 6 to 8 weeks, at which time he would be reevaluated.  In a November 9, 2004, note, Dr. J. Y. wrote that the Veteran was still under his care and was to remain off of work until February 2005.  Dr. Y., noted that the Veteran was to undergo physical therapy and follow up with him in 6 weeks.  In a December 21, 2004, note, Dr. Y. indicated that the Veteran could return to work on light duty with no lifting over 20 pounds on January 17, 2005.

Analysis

In an April 2005 rating decision, the RO granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence, effective August 13, 2004, to October 31, 2004.  In a February 2006 rating decision, the RO extended the Veteran temporary 100 percent evaluation to January 1, 2005.

In a September 2006 Notice of Disagreement, the Veteran contended that the 100 percent evaluation should have been extended until January 17, 2005, because his back surgery had incapacitated him until that time.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976).  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made by applying the same criteria.  38 C.F.R. § 4.30(b)(1).  

Extensions of one or more months up to six months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

The evidence of record shows that the Veteran was still in the process of convalescing from his August 13, 2004, low back surgery between January 1, 2005, and January 17, 2005.  Indeed, his private physician specifically indicated that the Veteran could not return to work (which even then was on light duty) until January 17, 2005.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  The Board construes such findings to mean that the Veteran essentially had doctor mandated convalescence until January 17, 2005.  Therefore, with affording the Veteran the benefit of the doubt, the Board finds that an extension of the temporary 100 percent rating until that date is warranted.  38 U.S.C.A. § 5107, and 38 C.F.R. §§ 3.102, 4.30,

However, the Board finds that further extension beyond that date is not warranted because while the record shows that the Veteran continued to slowly recover from his low back surgery and this recovery continued to place restrictions on the number of hours he could work and how much lifting he could do, the record on appeal is negative for competent and credible medical evidence that he required additional convalescence as defined by 38 C.F.R. § 4.30 at any time after January 17, 2005, and the appellant as a lay person is not competent to provide such a medical opinion.  Davidson, supra; Jandreau, supra.  


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a chronic disability manifested by water retention and weight gain is denied.

An extension of a temporary total evaluation rating is granted from January 1, 2005 to January 17, 2005.


REMAND

1.  Service Connection

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A.  Hypertension

With respect to hypertension, post-service treatment records show that the Veteran has been diagnosed with hypertension.  With respect to an in-service injury or disease, the Veteran's service treatment records show that he had elevated systolic blood pressure readings of between 122 mmHg and 138 mmHg.  He also had elevated diastolic blood pressure readings of between 82 mmHg and 98 mmHg.
However, the record does not contain a clinical opinion as to whether it is at least as likely as not that the current diagnosis of hypertension is etiologically related to the blood pressure readings noted in service.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's hypertension.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

B.  Bilateral Lateral Femoral Cutaneous Neuropathy

The Veteran asserts that he has bilateral lateral femoral cutaneous neuropathy that is secondary to his service-connected low back disability.  A July 2007 VA examination report shows that the examiner diagnosed the Veteran with bilateral lateral femoral cutaneous neuropathies, with numbness and paresthesias localized to those areas of the thighs.  Although the examiner opined that such condition was not related to, nor aggravated by the Veteran's lumbar disk disease, he failed to provide a rationale for such opinion.  The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, the Board finds that the July 2007 VA opinion is not probative evidence and that a new VA examination is necessary to determine the nature and etiology of the Veteran's bilateral lateral femoral cutaneous neuropathy.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

2.  Increased Evaluations

The Court has held that, where the veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  


A.  Low Back, Left Lower Extremity, Asthma, and Right Shoulder Disabilities

In this case, the July 2012 Informal Hearing Presentation shows that the Veteran, through his representative, contends that his service-connected low back disability, left lower extremity radiculopathy, asthma, and right shoulder disabilities are more severe that currently rating.  The record reflects that the Veteran was last afforded VA examinations for such conditions in 2009.  As the findings from these examination may not reflect the current state of the Veteran's service-connected disabilities, new examinations are warranted.  Accordingly, on Remand, the Veteran should be afforded new VA examinations to determine the current severity of his service-connected low back disability, radiculopathy, asthma, and right shoulder disabilities.  See 38 U.S.C.A. § 5103A(d); Caffrey, supra.

3.  All the Remanded Issues

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran receives treatment for his disabilities at the Phoenix, Arizona VA Medical Center.  The last treatment records in the file are dated in 2010.  Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his bilateral lateral femoral cutaneous neuropathy, hypertension, low back, right shoulder, left lower extremity radiculopathy, and asthma conditions.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any outstanding VA treatment records dated 2010 and forward.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The Veteran should then be afforded a VA examination by the appropriate specialist to determine the etiology of his current hypertension.  The claims file should be provided to the examiner in connection with the examination.  All necessary tests should be performed.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused by his active duty, has continued since his active duty, or is otherwise related to service?

b.  Is it at least as likely as not (50 percent probability or more) that hypertension manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should specifically comment on the clinical significance of his elevated blood pressure readings during service.  The examiner should also consider the Veteran's lay statements when rendering the opinion.

The examiner should also take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  The Veteran should then be afforded a VA examination by the appropriate specialist to determine the nature and etiology of his current bilateral femoral cutaneous neuropathy.  The claims file should be provided to the examiner in connection with the examination.  All necessary tests should be performed.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Which nerves are affected?

b.  As to each nerve affected, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty, has continued since his active duty, or is otherwise related to service?

c.  As to each nerve affected, is it at least as likely as not (50 percent probability or more) that it was caused or aggravated by a service connected disability including his low back disability?

In answering the above questions, the examiner should consider the fact that the claimant is competent to report on the observable symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The examiner should take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current femoral cutaneous neuropathy (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  Afford the Veteran orthopedic and neurological VA examinations to determine the current nature and severity of his service-connected low back, left lower extremity radiculopathy, and right shoulder disabilities.  The claims file should be provided to the examiner in connection with the examination.  Any indicated evaluations, studies, and tests including X-rays, electromyography (EMG), and nerve conductions studies should be conducted.  The examiners should identify the nature and severity of all current manifestations of the Veteran's service-connected low back, left lower extremity radiculopathy, and right shoulder disabilities.  

a.  The orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, lateral flexion, and/or rotation, and discuss the presence or the absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  

b.  If the Veteran describes flare-ups of pain, the orthopedic examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

c.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back disability in any given 12 month period since 1993.

d.  The neurological examiner should identify all nerves adverse impacted by the service connected disability and characterize the severity of any abnormality as incomplete and mild, moderate, or sever or complete.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his asthma.  The claims file should be provided to the examiner in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted including a pulmonary function test.  The examiner should identify the nature and severity of all current manifestations of the Veteran's asthma.  The rationale for all opinions expressed should be set forth.

6.  Following completion of the above, readjudicate the issues on appeal.  As to the claims for higher evaluations for the lumbar spine and right shoulder, such readjudication should consider pain on use.  See 38 U.S.C.A. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to all the claims for higher evaluations, such readjudication should also consider additional staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate SSOC and opportunity to respond before returning these issues to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


